 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOwners Maintenance Corp. and Thomas Soto. Case2-CA-14044September 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn June 16, 1977, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the General Counsel filed abrief in support of the Administrative Law Judge'sDecision and a letter in reply to Respondent'sexceptions, and the Charging Party filed a brief inanswer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding.to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge, tomodify his Remedy,' and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Owners Mainte-nance Corp., New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25. 1977. in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge filed by Thomas Soto on December 30, 1975, wasserved by registered mail on the Owner's MaintenanceCorp., Respondent herein, by registered mail on or aboutDecember 31, 1975. A complaint and notice of hearing wasI There being no opposition thereto, General Counsel's motion to correcttranscript is granted and the transcript is corrected accordingly.2 The facts found herein are based on the record as a whole and theobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits, with dueregard for the logic of probability. the demeanor of the witnesses, and theteachings of N. L. R. B v. Walton Manufacturing Company & Loganville Pants232 NLRB No. 23issued on November 29, 1976. The complaint charged thatThomas Soto and James Veve were discharged byRespondent on July 3, 1975, because of their activities inand support of Local 32B Service Employees InternationalUnion, AFL-CIO, herein called Local 32B or the Union,in seeking to enforce the Union's collective-bargainingagreement with Respondent and because these employeesengaged in other concerted activity for the purpose ofcollective bargaining and mutual aid and protection inviolation of Section 8(aX3) and (1) of the National LaborRelations Act, as amended, herein referred to as the Act.Respondent filed a timely answer denying that it hadengaged in any of the unfair labor practices alleged.The case came on for hearing at New York, New York,on March 1, 2, 3, and 4, 1977. Each party was afforded afull opportunity to be heard, to call, examine and cross-examine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to filebriefs. All briefs have been carefully considered.'FINDINGS OF FACT,2CONCLUSIONS, AND REASONSTHEREFORI. THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under, and existing by virtueof, the laws of the State of New York.At all times material herein, Respondent has maintainedits principal office and place of business at 426 LexingtonAvenue, in the city and State of New York, and variousother places of business in the State of New York,including a location at 1 Penn Plaza, New York, NewYork, where it is, and has been at all times material herein,continuously engaged in providing cleaning and mainte-nance services and related services.At all times material herein, Respondent has been amember of the Realty Advisory Board (herein calledRAB), a multiemployer association which exists for thepurpose, in whole or in part, of collective bargaining withlabor organizations, including Local 32B.At all times material herein, Respondent, as a member ofRAB, has been party to, and bound by, a collective-bargaining agreement between RAB and Local 32B.During the past year, which period is representative oftheir annual operations generally, the employer-membersof RAB, in the aggregate, and in the course and conduct oftheir business, purchased cleaning materials and othergoods and materials valued in excess of $50,000, of whichgoods and materials valued in excess of $50,000 weretransported and delivered to their place of business ininterstate commerce directly from States of the UnitedStates other than the State in which they are located.Respondent is, and has been at all times material herein,an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.Co., 369 U.S. 404, 408 (1962). As to those witnesses testifying incontradiction to the findings herein, their testimony has been discredited,either as having been in conflict with the testimony of credible witnesses orbecause it was in and of itself incredible and unworthy of belief. Alltestimony has been reviewed and weighed in the light of the entire record.No testimony has been pretermitted.100 OWNERS MAINTENANCE CORP.II. THE LABOR ORGANIZATION INVOLVEDLocal 32B is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESThomas Soto and James Veve were discharged on July 3,1976, because they falsely answered "No" to the questionon their application for employment, "Have you ever beenarrested? (Except for traffic violations)." Veve's applicationis dated January 30, 1974, although on the application it isnoted that he "started work January 28, 1974." Soto'sapplication bears the date of May 7, 1973. He started workshortly thereafter in May 1973.The discharges were submitted to arbitration and, onApril 13, 1976, an award was rendered which did not resultin the full reinstatement of Soto and Veve. Respondentclaims that the arbitrator's opinion and award disposes ofthe issues raised in the complaint and that the complaintshould be dismissed. The General Counsel stronglymaintains that the arbitrator's opinion and award arevitiated by the rule in Spielberg Manufacturing Company,112 NLRB 1080 (1955),3 and that a finding ought to beentered that Respondent violated Section 8(a)(3) by itsdischarges of Soto and Veve.The arbitrator considered the following questions whichare also the issues before me:(1) Did the Company have just cause to discharge thegrievants?(2) Were the grievants discharged for engaging in unionactivity?(3) Did the leafleting activity engaged in by the grievantsconstitute sufficient disloyalty toward the Company tojustify a denial of reinstatement?(4) Was the distribution of leaflets protected by law?In regard to the first question, the arbitrator opined andfound:The record is devoid of any evidence to indicate howthe Company may have been prejudiced by thegrievants' misrepresentations on their job application,other than the contention that they must have been"untrustworthy" if they lied on their applications. Inaddition, the grievants had worked for over two yearsand one year respectively with concededly satisfactorywork records.Accordingly, the falsification of job applications bySoto and Veve did not constitute just cause fordischarge.Since the foregoing arbitrator's findings meet the criteriaof the Spielberg case and are supported by substantialI In the Spielberg case the Board held that in order for an arbitrator'saward to be binding on the Board the proceedings must appear fair andregular, the parties must have agreed to be bound, and the arbitrator'sdecision must not have been "clearly repugnant to the purposes and policiesof the Act." It is the latter criterion that the General Counsel asserts was notmet by the arbitrator's opinion and award in the instant case4 These findings are sufficient to raise an inference of unlawfulmotivation on the part of Respondent in view of the dischargees' knownunion activities."[I If his discharge was even partially motivated by his [an employee's Ievidence in the record as a whole (see Illinois BellTelephone Company, 221 NLRB 989 (1975)), they arebinding on me and I find that Veve and Soto weredischarged without just cause.As to the second question, i.e., "Were the grievantsdischarged for engaging in union activity?", the arbitratorfound:There is a substantial amount of evidence on therecord which indicates that the grievants may have, atleast in part, been discharged for reasons other thanfalsification of job applications. This evidence includes;Cuomo's continued investigation of the grievants afterseveral weeks of fruitless observation despite thequestionable reliability of an anonymous tip that theyhad been involved in thefts in the buildings; the factthat the decision to discharge the grievants was madewith no investigation beyond Cuomo's concededlyincomplete and at least partially inaccurate report; and,Isolini's memorandum which stated that the grievantshad been a "continuing problem" without any explana-tion as to what those problems were.4The mere fact, however, that the Company may havehad reasons other than falsification of employmentapplications for discharging the grievants is not by itselfan indication that the grievants were discharged forengaging in Union activity. The Company may havc hadmany other reasons for discharging the grievants which itchose not to air during this proceeding. [Emphasissupplied.]The latter sentence was brought to the attention ofRespondent's counsel and the question was put as towhether Respondent did have "some other reasons" fordischarging Veve and Soto. The answer was, "Your honor,we have no other reason." Thus, it must follow that thearbitrator's conclusion that the discharges stemmed fromreasons other than union considerations was speculativeand does not meet the requirements of the substantiveevidence rule. His decision was not only based uponguessed facts outside the record but on no actual facts atall. Such a finding is repugnant to law and violates dueprocess of law. The arbitrator's dictum, therefore, whichholds that the discharges were not unlawful within themeaning of Section 8(a)(3), is not binding under Spielberg.It is clear that Soto and Veve, both union activists, whothe arbitrator concedes were discharged "at least in part5...for reasons other than falsification of job applica-tions," were fired because of their union activities.6Therecord is totally barren of any other reasons. Their workrecords were satisfactory. When "the reasons advanced [fordischarge] are not persuasive the [protected] activity may)well disclose the real motive behind the employer's action."union activity, there is a violation of §8(aX3) N. L R. B v. George J. Roberts& Sons, Inc., d/b/a 7he Roberts Press, 451 F.2d 941.945(C.A. 2. 1971).6 Among many other things Soto was an aggressive union steward; Veveworked with him and in his absence filled his duties as steward, all of whichwas known to Respondent. John Cuomo, director of secunrity, testified thathe "found that they were a pretty close knit group, Veve and Soto and theirfriends, and that as a general group they had to be watched out for--and tobe especially careful to watch their activities," Constrestano. former directorof security, referred to Soto as a "back door lawyer" for the negotiatingguards.101 DECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L. R.B. v. Melrose Processing Co., 351 F.2d 693, 699 (C.A.8, 1965). "[P]roof ... that the reason given [for atermination] was false warrants the inference that someother reason was being concealed." N. L R.B. v. JosephAntell, Inc., 358 F.2d 880, 883 (C.A. 1, 1966). An "inference...of discriminatory motivation is sustained and isbuttressed by the fact that the explanation [offered by theemployer] failed to stand under scrutiny." N.L.R.B. v.Griggs Equipment, Inc., 307 F.2d 275, 278 (C.A. 5, 1962).Such was the circumstance in the instant case. I amconvinced and find that the "real motive"7' for thedischarges of Soto and Veve was to discourage membershipin a labor organization and to dissuade activities on behalfof a union. The discharges were in violation of Section8(a)(1) and (3) of the Act. See also A CS Industries, Inc., 188NLRB 383, 391-392 (1971).As is obvious from the foregoing discussion, Soto andVeve were entitled to reinstatement to their jobs bothunder the terms of the contract (as interpreted by thearbitrator) and under the Act. Nevertheless, they werebarred from reinstatement by the arbitrator because theyhad distributed certain leaflets at the premises of Respon-dent on July 3, 1975, and early October 1975. Respondentargued before the arbitrator and argues here that theleafleting was unprotected activity for which Veve andSoto were subject to lawful discharge because the leafletsconstituted disloyalty on the part of Soto and Veve andwere an attempt by Soto and Veve to undermine theUnion's position as exclusive representative. On thesepoints the arbitrator found:Thus, the grievants' conduct in distributing the abovedescribed leaflets must be held to have constitutedgross disloyalty toward the Company ...and itsability to do business. Accordingly, the distribution ofleaflets by the grievants is sufficient to justify denyingthem reinstatement to their jobs.The arbitrator relied on N.L.R.B. v. Local Union No.1229, International Brotherhood of Electrical Workers, AFL[Jefferson Standard Broadcasting Company], 346 U.S. 464(1953), and Emporium Capwell Co. v. Western AdditionCommunity Organization, 420 U.S. 50 (1975). In this thearbitrator was in error for the leaflet distribution wasprotected concerted activity under Section 7 of the Act.Thus the arbitrator's finding was "clearly repugnant to thepurposes and policies of the Act" and must be held fornaught. Spielberg Manufacturing Company, supra. A reviewof the leaflets is pertinent.In the first leaflet which was distributed, the unionactivities of Soto and Veve were reviewed and theconclusion was drawn that they were not dischargedbecause of "falsification of records" but that such claimwas a "pretext." Soto and Veve requested help from their"fellow working people of the building and the adjoiningarea." Among other things the leaflet related: "The realreason that brothers Jaime Veve and Tommy Soto havebeen fired from the day shift of porters is because theseworkers have challenged the racist, discriminatory, antila-7 See N.LR.B. v. John Brown, d/b/a Brown Food Stores, 380 U.S. 278(1965).bor, antiwomen practices in the building. Because theyhave dared to attempt to organize the workers in thebuilding to stand up for their rights as humans." Thischarge is almost the precise finding which the GeneralCounsel has requested in this case.The distribution of this leaflet, which has not beenproved to have been untruthful, was protected underSection 7 of the Act. Its purpose, plain on its face, was tosolicit help from fellow workers to rectify the allegedwrongful discharges of Soto and Veve (which later even thearbitrator found to have been in violation of the contract).This was privileged conduct. Dreis & Krump Manufactur-ing, Inc., 221 NLRB 309 (1975), enfd. 544 F.2d 320 (C.A. 7,1976). Nor does this leaflet anticipate the bypassing orundermining of the Union as claimed by Respondent.The second leaflet distributed in October, sometimebefore the scheduled date for the arbitration hearing, notedthat the arbitration hearing was set for October 7, 1975. Init were reviewed the facts in respect to the discharges ofSoto and Veve which coincided with those related in thefirst leaflet. Included in addition was, "Don't let thesebrothers be railroaded out of a job during these times ofextreme economic crises by false charges and goon tactics."In the leaflet it was related:Since the firings, the OMC and H-S have conducteda campaign of terror and harassment against employeeswho support Tommy and Jaime. Members of local 32BS.E.I.U. working in the building as porters and guardshave been threatened by Phil Cimusz, Roy LeClaire,and chief of security, John Cuomo (see supportingstatements below). John Cuomo, an ex-cop who carriesa gun, has gone so far as to physically threaten workersin the building!A request was again made for "fellow working people" to"please help Tommy Soto and Jaime Veve get their jobsback."This headline appeared on the first page of the leaflet:PUERTO RICAN WORKERS FIGHT TO REGAIN JOBS!!SUPPORT GROWS! !!An item was devoted to "The Question of Seniority."Under such heading it was stated in part:Our employer, the Owners Maintenance Company(O.M.C.) has not been abiding by the system ofseniority as stated by our contract. Blacks, PuertoRicans, and other minority workers, who have the mostseniority, have been discriminated against with respectto promotions, job assignments, preferred shifts, etc.O.M.C. has frustated [sic] and discouraged us fromknowing our rights and from going to our union, Local32B S.E.I.U. In fact, they have threatened union menwith firing or layoffs if they notify the union of theirgrievances. The following cases demonstrate the unjustviolation of our rights.102 OWNERS MAINTENANCE CORP.Following the above statement was an article "BlackBrother Fights Racism at O.M.C." Reference was made toa grievance filed with the Union and the Human RightsCommission, settlement of which had been violated by theCompany. The article ended "WE DEMAND THAT HE BEGIVEN THE JOB HE WAS PROMISED IMMEDIATELY. EXPRESSYOUR OUTRAGE AT THIS INJUSTICE BY CALLING THEHELMSLEY SPEAR OFFICES. 687-6400"Another item was designated "Worker Reverses Dis-criminatory Layoff." It records the successful settlement ofa grievance. Another article is entitled "Union BrotherFights for Seniority." In the article it is related thatemployee Fausto Gonzalez has a pending grievance withLocal 32B "and needs the support of everyone to win hiscase." A letter from 20 members of Local 32B to ArbitratorMarlin was reproduced in the leaflet. Among other things,the letter recited "since their [Soto and Veve] dismissal,things have changed greatly for the worse. Almost everyemployee has been warned not to associate with or supportJaime Veve and Tommy Soto in regaining their jobs."A final item concerned "Dedicated Worker Wins PartialVictory." The item among other things relates that,through the Union, a fired employee, Carlos Rivera, wasgiven a porter's job in another building. It was observed:Without the support his union brothers gave, thispartial victory could not have been possible. Carlosthanks everyone for their support.In a box appeared this language: "Know your union, knowyour rights," followed by the Union's address and thename of its representative.Included in the leaflet were pictures of Soto and Veveand several employees whose names appear in the aboveitems. There is also a picture of John Cuomo with thiscaption: "John Cuomo, gun carrying ex-cop, has threat-ened workers not to testify or support or associate withJaime and Tommy." Another picture of seven males bearsthis caption:From left to right: Carlos Rivera, fired and reinstated(see article below); Jaime Veve and Tommy Soto, fired(see article page 1); James Minnifield, threatened thathe is "next"; Andy Calabrese, fired and reinstated atother building; Teddy Kerin; and Tommy McNally,threatened.8The leaflet was printed in English and Spanish.I cannot find in this leaflet, or from the record as awhole, that by its distribution the Union was underminedor short circuited or that Soto or Veve intended to shortcircuit or undermine the Union. In fact, the Union'saddress was furnished to workers for their enlightenment.Indeed, the leaflet enhanced the Union's role as thebargaining agent. Unlike the employees involved inEmporium Capwell Co. v. Western Addition CommunityOrganization, supra (relied on by Respondent), Soto andVeve did not, by the distribution of the leaflet, bypass theirUnion and attempt to deal directly with the employer.Their efforts were in furtherance of their own grievancesI On the basis of the credible record before me. I cannot find that thefacts and assertions related in the foregoing leaflet are untrue.through the solicitation of employees' help; this wasprotected activity. Dreis & Krump Manufacturing, Inc.,supra. Nor was there disloyalty of a nature which wouldhave caused Soto and Veve to forfeit the Act's protection.See Jefferson Standard Broadcasting Company, 94 NLRB1507 (1951). Moreover, what was published has not beenshown to have strayed from the truth nor been proved tohave been deliberately or maliciously false. Cf. Owens-Corning Fiberglass Corporation v. N.LR.B., 407 F.2d 1357(C.A. 4, 1969); Texaco, Inc. v. N.LR.B., 462 F.2d 812 (C.A.3, 1972). The burden was on Respondent to support theclaim that the leaflet distribution was condemned by thelaw. It did not sustain that burden.Thus, since the leaflet distributions were protectedactivity under Section 7 of the Act, Respondent, bydischarging or refusing to reinstate Soto and Veve, violatedSection 8(a)(l) and (3) of the Act.CONCLUSIONS OF LAW1. The Union is a labor organization within themeaning of Section 2(5) of the Act.2. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3. By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed by Section 7 ofthe Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4. By unlawfully discharging Thomas Soto and JamesVeve on July 3, 1975, and refusing to reinstate them,Respondent engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Ithaving been found that Respondent unlawfully dischargedThomas Soto and James Veve on July 3, 1975, and hassince failed and refused to reinstate them, because of theirprotected concerted activities, in violation of Section8(a)(3) of the Act, it is recommended that Respondentremedy such unlawful conduct. It is recommended inaccordance with Board policy9that Respondent offer theforegoing employees immediate and full reinstatement totheir former positions or, if such positions no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dismissing ifnecessary any employees hired on or since July 3, 1975, tofill any of said positions, and make them whole for any lossof earnings they may have suffered by reason of Respon-dent's acts herein detailed by payments to them of a sum ofmoney equal to the amount they would have earned from9 See The Riushton Company, 158 NLRB 1730. 1731 (1966).103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of their unlawful discharges to the date of an offerof reinstatement, less net earnings during such period, to becomputed on a quarterly basis in the manner establishedby the Board in F. W. Woolworth Company, 90 NLRB 289(1950), and including interest at the rate of 6 percent perannum in the manner set forth in Isis Plumbing & HeatingCo., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I hereby issue the followingrecommended:ORDER o1The Respondent, Owners Maintenance Corporation,New York, New York, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discouraging union or concerted activities of itsemployees or membership in local 32B, Service EmployeesInternational Union, AFL-CIO, or any other labororganization, by unlawfully and discriminatorily discharg-ing its employees or discriminating in any other mannerwith respect to their hire or tenure of employment or anyterm or condition of employment in violation of 8(a)(1) or(3) of the Act.(b) In any other manner interfering with, restraining, orcoercing any employees in the exercise of the rightsguaranteed them by Section 7 of the National LaborRelations Act, as amended, to engage in self-organization,to bargain collectively through a representative of theirown choosing, to act together for collective bargaining orother mutual aid or protection, or to refrain from any andall these things.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Offer Thomas Soto and James Veve immediate andfull reinstatement to their former positions or, if suchpositions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, discharging if necessary any employ-ees hired to replace them, and make them whole for anyloss of pay that they may have suffered by reason ofRespondent's unlawful discharge of them in accordancewith the recommendations set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its facility at New York, New York, copies ofthe attached notice marked "Appendix." i Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act otherthan those found in this Decision.10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.II In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which we participated and had a chanceto give evidence, the National Labor Relations Board hasfound that we committed certain unfair labor practices andhas ordered us to post this notice. We intend to abide bythe following:WE WILL offer Thomas Soto and James Veve theirjobs or, if their jobs no longer exist, substantiallyequivalent jobs.WE WILL restore the above-named employees'seniority and pay them the backpay they lost becausewe discharged him.WE WILL NOT unlawfully discharge any of ouremployees because of their union affection or becausethey engage in union activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights, guaranteed by Section 7 of the National LaborRelations Act, to engage in self-organization, tobargain collectively through a representative of theirown choosing, to act together for collective bargainingor other mutual aid or protection, or to refrain fromany and all these things.OWNERS MAINTENANCECORP.104